
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.57


[Logo]

July 12, 2004

Mr. Russ Mann
39651 Via Cacho
Temecula, CA 92592

Dear Russ:

        On behalf of Peregrine Systems, Inc. ("PSI") we would like to offer you
the position of Senior Vice President, Strategic Initiatives reporting to John
Mutch, President and Chief Executive Officer, effective on or about August 2,
2004 ("Commencement Date"), subject to the following terms and conditions:

        1.    BASE SALARY.    Your starting salary will be $11,041.67 per
semi-monthly pay period effective with your Commencement Date.

        2.    EMPLOYMENT TERM.    The term of your employment under this letter
agreement (the "Employment Term") will begin on your Commencement Date and end
when it is terminated in accordance with Section 6.

        3.    BONUS.    Additionally, you will be eligible to participate in the
Management Incentive Compensation Plan (MICP) with an annual target of $50,000.
This bonus is paid semi-annually, prorated from your hire date. A copy of the
summary plan description is attached.

        4.    BENEFITS.    You will be eligible to participate in PSI's employee
benefit plans of general application, including, without limitation, those plans
covering medical, disability and life insurance in accordance with the rules
established for individual participation in any such plan and under applicable
law. You will be eligible for paid time off ("PTO") in accordance with PSI
policies in effect during the term of this letter agreement and will receive
such other benefits as PSI generally provides to its other employees of
comparable position and experience.

        5.    OPTIONS.    Subject to formal approval by the Compensation
Committee of the Board of Directors, you will be granted an option to purchase
up to 65,000 shares of PSI common stock, subject to execution of this letter
agreement and your executing a stock option agreement consistent with the terms
and conditions of the 2003 Equity Incentive Plan (the "Plan"). The date of grant
of the Options will be the Commencement Date or date of formal approval by the
Compensation Committee, whichever is later (the "Grant Date"), and the exercise
price per share of the Options will be the fair market value of PSI's common
stock on the Grant Date as determined under the Plan. The right to exercise the
Options will vest 25% after the first 12 months, and in 36 equal monthly
installments thereafter. Notwithstanding any provisions of the Plan or the stock
option grant agreement evidencing the Options to the contrary, if you terminate
your employment with PSI for Good Reason (as defined below) or are subject to a
Termination without Cause (as defined below), in each case in connection with or
within twelve (12) months after the occurrence of a Change in Control (as
defined in the Plan), 100% of the portion of this Option which would otherwise
be unvested as of the date of your termination under the provisions set forth in
the stock option grant agreement shall become vested as of the date of your
termination.

        6.    TERMINATION.    Peregrine Systems is an "at-will" employer, and as
such the employer/employee relationship is subject to termination by either
party at any time with or without cause as follows:

a)You may terminate your employment upon written notice to PSI at any time in
your discretion ("Voluntary Termination") by providing 60 days' written notice
to the President and CEO;

--------------------------------------------------------------------------------



b)PSI may terminate your employment upon written notice to you at any time
following a determination that there is "Cause" as defined below, for such
termination ("Termination for Cause");

c)PSI may terminate your employment upon written notice to you at any time
without a determination that there is Cause for such termination ("Termination
without Cause").

d)You may terminate your employment upon written notice to PSI upon 30 days'
prior written notice to the President and CEO ("Notice Period") following a
determination by you that there is "Good Reason" (as defined below) for such
termination ("Termination for Good Reason"). Such termination will be effective
at the end of the Notice Period if PSI has not substantially remedied the Good
Reason for such termination.

e)Your employment will automatically terminate upon your death or upon your
Disability (as defined below) ("Termination for Death or Disability").

For purposes of this letter agreement, the term "Disability" shall mean your
inability to substantially perform your job responsibilities for a period of 180
consecutive days or 180 days in the aggregate in any 12-month period. For
purposes of this letter agreement, "Cause" means (i) gross negligence or willful
misconduct in the performance of your duties to PSI (other than as a result of a
Disability); (ii) repeated and continued failure to perform your duties and
responsibilities as a PSI employee (including, but not limited to your
compliance with any written policy of PSI) in good faith after having a
reasonable opportunity to cure such failure; (iii) commission of any act of
fraud or violation of any federal or state securities laws or any SEC rules and
regulations with respect to PSI; or (iv) conviction of a felony or a crime
involving moral turpitude if such felony or crime could cause material harm to
the business affairs or reputation of PSI in the reasonable determination of
PSI's Board of Directors. No act or failure to act by you shall be considered
"willful" if done or omitted by you in good faith with reasonable belief that
your action or omission was in the best interests of PSI. "Good Reason" shall
mean (i) a significant reduction of your duties, title, position, or
responsibilities relative to your duties, title, position, or responsibilities
in effect immediately prior to such reduction (including a material change in
your reporting structure which shall include, but not be limited to, your no
longer reporting to the President and CEO) that is effected without your consent
or agreement; (ii) a substantial reduction without good business reasons of the
facilities and perquisites available to you immediately prior to such reduction
if such reduction is effected without your consent or agreement; (iii) a
reduction by PSI in your Base Salary and Target Bonus in effect immediately
prior to such reduction if such reduction is effected without your consent or
agreement (other than any such reduction that is effected on substantially a
company-wide basis in order to reduce PSI's operating expenses); (iv) the
relocation of your primary office at PSI to a facility or location that is more
than fifty (50) miles away from your primary office location immediately prior
to such relocation, if such relocation is effected without your consent or
agreement.

        7.    SEPARATION BENEFITS.    Upon termination of your employment with
PSI for any reason, you will receive payment for all salary and unpaid PTO (paid
time off) accrued to the date of your termination of employment. Your benefits
will be continued under PSI's then existing benefit plans and policies for so
long as provided under the terms of such plans and policies and as required by
applicable law. Under certain circumstances, you will also be entitled to
receive severance benefits as set forth below, but you will not be entitled to
any other compensation, award or damages with respect to your employment or
termination.

a.In the event of your Voluntary Termination or Termination for Cause, you will
not be entitled to any cash severance benefits or additional vesting of shares
of stock options.

b.Subject to your compliance with Section 8, in the event of your Termination
for Good Reason or Termination without Cause, you will be entitled to a
severance payment equal to your

2

--------------------------------------------------------------------------------



annual base salary paid in twenty four semi-monthly installments plus one
(1) year of COBRA coverage, reimbursed by PSI, for medical, dental, and vision
insurance subject to the same coverage levels and employee contribution rate as
in effect prior to your termination.

c.Subject to your compliance with Section 8, in the event of a Change of Control
in conjunction with either a Termination for Good Reason or Termination without
Cause during the twelve (12) month period following a Change of Control, you
will be paid a lump sum cash payment equal to your annual base salary plus one
(1) year of COBRA coverage, reimbursed by PSI, for medical, dental, and vision
insurance subject to the same coverage levels and employee contribution rate as
in effect prior to termination. The lump sum payment will be due in full on your
last day of employment with PSI. In the event of your termination by PSI or any
successor corporation for any reason in connection with or following a Change of
Control, you will only be entitled to the payment set forth in this Subsection
(c) (for purposes of clarity, you will not be entitled to any additional
severance payment pursuant to Subsection (b)).

        8.    RELEASE.    You agree that the severance payments you may be
entitled to upon Termination for Good Reason, Termination without Cause or upon
a Change of Control (assuming your employment is terminated in connection with
or within twelve (12) months following such Change of Control) will not apply
unless you (i) have executed a general release (in a form customarily used by
PSI) of all known and unknown claims that you may then have against PSI and/or
persons or entities affiliated with PSI, (ii) have agreed not to prosecute or
bring any legal action or other proceeding based upon any of such claims and
(iii) have agreed to provide reasonable transition assistance to PSI (or the
surviving corporation) for three (3) months following termination of employment.

        9.    CONFIDENTIALITY, NONSOLICITATION.    In light of the fact that the
confidential information that you have acquired, and will acquire, is
inextricably bound with your knowledge regarding the conduct of PSI's business
activities and that therefore you would necessarily use confidential information
if you were to compete with PSI, you agree that during the Employment Term, and
for a period of one (1) year thereafter, you will not provide any services,
whether as an officer, director, proprietor, employee, partner, consultant,
advisor, agent, sales representative or otherwise, nor will you own beneficially
securities of any entity (except that, in the case of any entity whose equity
securities are publicly-held, you may beneficially own up to 2% of the
outstanding equity securities of such entity or any mutual fund holding
securities of such entity) that, directly or indirectly, competes with any of
PSI's present or future (up to the date of termination) business activities. You
further agree that in light of the nature of PSI's business, and the life-cycle
of product development, the one-year period provided for above shall apply in
regardless of the nature or reason for your termination and that it is
reasonable and necessary in order to protect the confidential, proprietary and
trade-secret information that you will acquire as a result of being Senior Vice
President, Strategic Initiatives of PSI. Notwithstanding the foregoing, such
restrictions shall not preclude you from providing any services to a distinct
business unit of an entity if such unit does not compete with PSI's business
activities, regardless of whether any other distinct business unit of such
entity competes with PSI's business activities. You also, further and
independently, agree that during your employment with PSI, and for a period of
one (1) year after termination of your employment with PSI, you will not for any
reason, whether directly or indirectly: (a) solicit, recruit, take away or
attempt to take away, any employee or consultant of PSI or any of its
affiliates, or induce (or attempt to induce) any employee or consultant of PSI
or any of its affiliates to terminate his or its employment or services with PSI
or any of PSI's affiliates; or (b) directly or indirectly, solicit any customer
of PSI or any of its affiliates or induce any customer of PSI or its affiliates
to terminate its relationship with PSI or any PSI affiliate; provided, however,
that this non-solicitation provision shall not prevent you from hiring any
employee or consultant of PSI or any of its affiliates that you can demonstrate
either (i) approached you independently without any prior direct or indirect
solicitation or encouragement by you or on your part, or (ii) replied to a
solicitation

3

--------------------------------------------------------------------------------




made to the general public without any direct or indirect solicitation or
encouragement by you or on your part.

        10.    GOVERNING LAW.    This letter agreement will be governed by the
internal laws of the State of California without reference to its conflict of
laws provisions.

        11.    ARBITRATION.    

        (a)    General.    Any controversy, dispute, or claim between the
parties to this agreement, including any claim arising out of, in connection
with, or in relation to the formation, interpretation, performance or breach of
this agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with these provisions and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of San Diego, California.

        (b)    Selection of Arbitrator.    In the event the parties are unable
to agree upon an arbitrator, the parties shall select a single arbitrator from a
list of nine arbitrators drawn by the parties at random from the "Independent"
(or "Gold Card") list of retired judges or, at your option, from a list of nine
persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over San Diego,
California. If the parties are unable to agree upon an arbitrator from the list
so drawn, then the parties shall each strike names alternately from the list,
with the first to strike being determined by lot. After each party has used four
strikes, the remaining name on the list shall be the arbitrator. If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.

        (c)    Applicability of Arbitration; Remedial Authority.    This
agreement to resolve any disputes by binding arbitration shall extend to claims
against any parent, subsidiary or affiliate of each party, and, when acting
within such capacity, any officer, director, shareholder, employee or agent of
each party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law. In the event of a dispute subject to this
paragraph the parties shall be entitled to reasonable discovery subject to the
discretion of the arbitrator. The remedial authority of the arbitrator (which
shall include the right to grant injunctive or other equitable relief) shall be
the same as, but no greater than, would be the remedial power of a court having
jurisdiction over the parties and their dispute. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that he or it would be entitled to summary
judgment if the matter had been pursued in court litigation. In the event of a
conflict between the applicable rules of the American Arbitration Association
and these procedures, the provisions of these procedures shall govern.

        (d)    Fees and Costs.    Any filing or administrative fees shall be
borne initially by the party requesting arbitration. PSI shall be responsible
for the costs and fees of the arbitration, unless you wish to contribute (up to
50%) to the costs and fees of the arbitration. Notwithstanding the foregoing,
the prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to

4

--------------------------------------------------------------------------------






reimbursement from the other party for all of the prevailing party's costs
(including but not limited to the arbitrator's compensation), expenses, and
attorneys' fees.

        (e)    Award Final and Binding.    The arbitrator shall render an award
and written opinion, and the award shall be final and binding upon the parties.
If any of these arbitration provisions, or of this agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this agreement, and this
agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

        12.    ENTIRE AGREEMENT.    This letter agreement, your stock option
agreement, and your Invention and Non-Disclosure Agreement with PSI contain the
entire agreement and understanding of the parties with respect to the subject
matter hereof. Except as provided in this letter agreement, no other agreements,
representations or understandings (whether oral or written and whether expressed
or implied) which are not expressly set forth in this letter agreement have been
made or entered into by either party with respect to the subject matter hereof.

        13.    SUCCESSORS AND ASSIGNS.    This letter agreement will be binding
upon you (and your successors, heirs and assigns) and any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of PSI's business and/or
assets. For all purposes of this letter agreement, the term "PSI" shall include
any successor to PSI's business and/or asserts which becomes bound by this
letter agreement.

        In compliance with the Immigration Control and Reform Act, this offer of
employment is contingent upon your showing proof, within three days of
commencing work, of eligibility and right to work in the United States. Proof is
comprised of original documents that establish your identity and your
eligibility to work in this country.

        Your employment would not be effective until we receive an executed
Invention and Non-Disclosure Agreement, a copy of which is attached.
Additionally, this employment offer is contingent upon your execution and return
of all employment documents as well as satisfactory reference and background
checks.

        We are anxious to receive your response to this offer as soon as
possible. If you decide to accept, please sign a copy of this letter in the
space indicated below, and return it. If we do not receive your response to this
job offer within five days of receipt of this letter, the offer will be
rescinded. If you have any questions about the offer details outlined in this
letter, please call me.

        Russ, we look forward to having you join the Peregrine Team and to your
contributions to the success of Peregrine.

Sincerely,

Mary Lou O'Keefe
Sr. Vice President, Human Resources

cc: Compensation Committee

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the parties has executed this Agreement, in
the case of PSI by its duly authorized officer, as of the day and year first
above written.

PSI:   Peregrine Systems, Inc.
 
 
 
By:
         

--------------------------------------------------------------------------------

      Title: Sr. Vice President, Human Resources
 
 
 
Date:
         

--------------------------------------------------------------------------------


EMPLOYEE:
 
 


--------------------------------------------------------------------------------

Russell Mann
 
 
 
Date:
         

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.57

